Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Mr. Robert Newman (Registration No: 60718) on 05/03/2021.

IN THE CLAIMS:
Please amend Claims 1, 15 and 18 as follows:

    PNG
    media_image1.png
    807
    668
    media_image1.png
    Greyscale







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to an optical receiver which is configured to receive optical signals representative of digital information over an optical communication link. 
The prior arts of record (Xin, US 2004/0177312, as example of such prior arts) teaches A method or apparatus for error identification of a BCH encoded signal includes processing that begins by receiving a BCH encoded signal in a binary polynomial format to produce a received polynomial., however fail to teach the claimed specifics of:

 “a Chien stage that performs a Chien search on the ELP coefficients using a Fast Fourier Transform (FFT) circuit to generate error bits and iteration information, wherein the Chien stage includes a first FFT stage operating on the ELP coefficients and a counter; and 
a Frame Fixer stage configured to reorder the error bits to be sequential based on the iteration information output from the counter incremented for each iteration of the first FFT stage, 
wherein the BCH decoder performs the error correction on data of the BCH encoded word using the reordered error bits.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.
.


reordering the error bits to be sequential based on the iteration information; and
performing the error correction on data of the BCH encoded word using the reordered error bits,
wherein the FFT circuit includes a first FFT stage iteration operating on the ELP coefficients and the iteration information is generated from an output of a counter incremented for each iteration of the first FFT stage.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 15.

“a logic circuit configured to generate error bits from the second results, generate iteration information from an output of a counter incremented for each iteration of the first FFT stage, and reorder the error bits based on the iteration information,
wherein the BCH decoder performs the error correction on data of the BCH encoded word using the reordered error bits.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 18.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
claims 1-2, 4-6, 9-16, and 18-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111